Title: Nathaniel Macon to Thomas Jefferson, 21 October 1811
From: Macon, Nathaniel
To: Jefferson, Thomas


          
                  Sir 
                  Buck Spring 
                     21 Octr 1811
               
		  By Mr Mclure I yesterday received the letter, which you wrote to me on the 24, of last month, and have written at his request, two 
                  to two of his principal creditors, in each letter I gave an extract from yours; one of the creditors lives in Franklin, the other in Granville, each about 40. miles from me; I was not acquainted with Mr McLure till he came here with your letter, I would have seen his chief creditor, had I not have been preparing for 
                  to start for Washington
          I am with the most perfect respect & esteem sir yr obt sert
                  Nathl Macon
        